' Harrison, J. But one offense was charged in the in•dictment. It was alleged to have been committed in two modes, in distinct counts, the first charging it to have been by selling, on Sunday, the fourteenth day of March, 1880, a pint of whisky; the second, by selling, on the same day, a pint of alcohol. See Howard v. The State, 34 Ark., 433. The indictment was under Sec. 1618 of Gantt’s Digest, which is as follows : “Every person who shall oil Sunday keep open any store, or retail any goods, wares or merchandise, or keep open any dram-shop or grocery, or sell or retail any spirits or wine, shall, on conviction thereof, be fined in any sum, not less than ten dollars, nor more than twenty.” The evidence was clearly sufficient to prove the sale of a pint of alcohol on a Sunday, in the county, within twelve months before the finding of the indictment. Alcohol is embraced in any one of the terms, goods, wares •or merchandise. To sell by small parcels or quantities, and not in the gross, is to retail. The judgment is affirmed.